BRITT, Judge.
Defendant first assigns as error the admission into evidence of a written confession made by him while in custody a short while after the offenses were committed. He contends that he was and is an indigent, that he was not represented by counsel at the time of making the confession, and that he did not execute a written waiver of counsel as required by G.S. 7A-457. It is clear that the confession should have been excluded because of the written waiver of counsel proviso of G.S. 7A-457 in effect at times' pertinent to this case. State v. Lynch, 279 N.C. 1, 181 S.E. 2d 561 (1971). (Note: This statute was amended by Ch. 1243 of the 1971 Session Laws). However, we hold that the error was harmless beyond a reasonable doubt, thus does not require a new trial.
In the recent case of State v. Doss, 279 N.C. 413, 183 S.E. 2d 671 (1971), it was held that the admission of statements made by defendant in that case identifying articles of clothing found near the scene of the crime that were covered with blood of the same type as the deceased, even though defendant had. not signed a written waiver of counsel as required by State v. Lynch, supra, was not such error as to require a new trial. “The question is whether there is a possibility that the evidence complained of might have contributed to the conviction.” Fahy v. Connecticut, 375 U.S. 85, 11 L.Ed. 2d 171, 84 S.Ct. 229 (1963). The court went on to state in Doss, supra, at 423-424 after *302summarizing other evidence establishing the clothing as defendant’s that “(i)n light of this evidence identifying the clothing and the overwhelming evidence of defendant’s guilt presented by the State, we hold that this error was clearly harmless beyond a reasonable doubt. Harrington v. California, 395 U.S. 250, 23 L.Ed. 2d 284, 89 S.Ct. 1726 (1969) ; Chapman v. California, 386 U.S. 18, 17 L.Ed. 2d 705, 87 S.Ct. 824 (1967) ; State v. Swaney, 277 N.C. 602, 178 S.E. 2d 399 (1971) ; State v. Brinson, 277 N.C. 286, 177 S.E. 2d 398 (1970).”
In the present case there is evidence of identification of defendant by the two victims and the employee of the establishment where defendant fell through the skylight. A bloody knife scabbard was found where defendant fell, a green coat that defendant was wearing at the time of the stabbings was found about 15 feet from the skylight where defendant fell. The only statement made in the confession which is not absolutely cumulative was the statement that, “I decided to kill the first person I caught by their self.” However, it is well settled in this jurisdiction that intent to kill may be inferred or presumed from the nature of the assault and attendant circumstances. 1 Strong, N.C. Index 2d, Assault and Battery, Sec. 5, p. 298.
Intent to kill is a mental attitude which ordinarily is proven by circumstantial evidence, and such intent may be inferred from the nature of the assault, the manner in which it was made, the conduct of the parties, and other relevant circumstances. State v. Cauley, 244 N.C. 701, 94 S.E. 2d 915 (1956). Intent to kill Miss Waddell in the case at bar was strongly evident from the number of times defendant stabbed and attempted to stab her and the areas of her person that he stabbed. Medical testimony regarding Miss Waddell’s injuries disclosed that a large artery in her arm was severed resulting in loss of considerable blood; the stab wound in her abdomen completely traversed her abdominal wall — some four inches — in the area of vital organs including her stomach, intestines, liver and spleen; the cut on her finger divided an artery and a vital nerve. She underwent surgery in the hospital and was treated there for six days. Therefore, since the confession was merely cumulative and in light of the evidence presented by the State, we hold that the admission of the confession although error was harmless error beyond a reasonable doubt.
*303Defendant assigns as error the failure of the court to instruct the jury in the Waddell case as to the lesser included felony of assault with a deadly weapon per se inflicting serious injury as provided by G.S. 14-32 (b) prior to enactment of the 1971 amendment. This assignment of error is without merit.
In both cases, the court instructed the jury that it could return one of four verdicts: (1) guilty as charged, (2) guilty of assault inflicting serious injury, (3) guilty of assault with a deadly weapon, or (4) not guilty. In State v. Lamm, 232 N.C. 402, 61 S.E. 2d 188 (1950), the court in an opinion by Win-borne, J., (later C.J.) said:
In this State it is a well recognized rule of practice that where one is indicted for a crime and under the same bill it is permissible to convict the defendant of ‘a less degree of the same crime,’ G.S. 15-170, and there is evidence tending to support a milder verdict, the prisoner is entitled to have the different views presented to the jury, under a proper charge. S. v. Robinson, 188 N.C. 784, 125 S.E. 617; S. v. Staton, 227 N.C. 409, 42 S.E. 2d 401. But where there is no evidence to support such milder verdict, the court is not required to submit the question of such verdict to the jury.
While the trial court in the Waddell case charged the jury on two lesser offenses, we do not think under the evidence presented that defendant was entitled thereto. The uncontra-dicted evidence hereinbefore review overwhelmingly supported the offense of assault with a deadly weapon with intent to kill inflicting serious injury and there was no evidence to support a milder verdict. The assignment of error is overruled.
In his last assignment of error, defendant contends the court erred in admitting into evidence the in-court identification of defendant and “allowing the solicitor to suggest to witnesses the basis of their identification.” Defendant objects to the identification for that shortly after his arrest he was taken to the hospital emergency room and identified there by the two victims of his attack.
In Stovall v. Denno, 388 U.S. 293, 18 L.Ed. 2d 1199, 87 S.Ct. 1967 (1967), the Supreme Court held that a defendant was not denied due process by a “one-man” lineup. The legality of the identification process depends on the totality of the surrounding circumstances. Here, neither of the victims could go to *304the police station for the usual lineup, as they were both being treated for their stab wounds. Even granting establishment of some primary illegality (which is not the case under the circumstances here), although one-man lineups are not to be encouraged, the evidence presented in the instant case was not procured by the exploitation of any illegality but instead by the original viewing of the defendant at the scene of the crime by means sufficiently distinguishable to be purged of any primary taint. Wong Sun v. United States, 371 U.S. 471, 9 L.Ed. 2d 441, 83 S.Ct. 407 (1963).
As for the solicitor asking the witnesses, “Are you basing your identification here in court today on who you saw in the FCX Store at the time you were cut or the one that you saw at the hospital?”, it is settled law that leading questions are in the discretion of the trial judge. State v. Beatty, 226 N.C. 765, 40 S.E. 2d 357 (1946). The assignment of error is overruled.
Upon a careful review of the entire record, we find no error sufficiently prejudicial to warrant a new trial.
No error.
Judges Brock and Vaughn concur